Citation Nr: 0914656	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent from October 8, 2003 to November 28, 2005, and an 
initial evaluation in excess of 60 percent from November 29, 
2005, for restrictive lung disease secondary to asbestos 
exposure (asbestosis). 

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1948 to April 
1952 in the Navy, from July 1952 to July 1956, and May 1957 
to August 1958 in the Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that continued a 30 percent evaluation for the 
veteran's PTSD (previously diagnosed as anxiety reaction, 
chronic, moderate, manifested by nervousness, tenseness and 
anxiousness), and granted service connection for restrictive 
lung disease secondary to asbestos exposure, evaluated as 30 
percent disabling effective October 8, 2003.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In March 2006, the evaluation for the veteran's asbestosis 
was increased to 60 percent disabling effective November 29, 
2005. 

As the appeal regarding the evaluation of the veteran's 
asbestosis involves an original claim, the Board has framed 
this issue as shown on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

This case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900.


FINDINGS OF FACT

1.  For the period from October 8, 2003 to November 28, 2005, 
veteran's asbestosis has not been found to be productive of 
Forced Vital Capacity (FVC) of 64 percent or less predicted, 
Diffusion Capacity of the lung for carbon monoxide single 
breath (DLCO (SB)) of 55 percent or less predicted, maximum 
exercise capacity of 20 ml/kg/min or less oxygen consumption 
with cardiorespiratory limitation, cor pulmonale or pulmonary 
hypertension, or outpatient oxygen therapy.  FVC was 68 
percent of predicted on examination in February 2005.

2.  For the period from November 29, 2005, the veteran's 
asbestosis has not been found to be productive of FVC less 
than 50 percent predicted, DLCO (SB) less than 40 percent 
predicted, maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation, cor 
pulmonale or pulmonary hypertension, or outpatient oxygen 
therapy.  

3.  The evidence of record indicates that the veteran's PTSD 
is productive of nightmares, an exaggerated startle reflex, 
generalized anxiety, low frustration tolerance, irritability, 
guarding, avoidance of war-related events, feelings of 
detachment, difficult sleeping, and difficulty concentrating; 
the veteran, however, was able to function well in the work 
force prior to his retirement, and is able to perform routine 
behavior, self-care, and normal conversation, with normal 
insight and judgment, thought processes and conversation.

4.  The veteran's PTSD, while manifested by some social and 
occupational impairment, is not productive of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more frequently than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent from October 8, 2003 to November 28, 
2005, and in excess of 60 percent from November 29, 2005, for 
the veteran's asbestosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97; 
Diagnostic Code 6833 (2008).

2.  The criteria for the assignment of an evaluation for PTSD 
in excess of 30 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board notes that in letters dated in May 2002, October 
2003, December 2004 and July 2005, the RO provided the 
veteran with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  These letters provided the veteran 
with information regarding what the evidence must show with 
respect to his claim of entitlement to service connection for 
his lung condition, and an increased rating for his PTSD.  In 
addition, the RO also provided the veteran with adequate 
notice of the evidence, which was not of record, that was 
necessary to substantiate the claims, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.  And the veteran was generally invited to 
send information or evidence to VA that may support the 
claims.  

With respect to the veteran's asbestosis claim, the Board 
observes that in Dingess v. Nicholson, the Court recently 
held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim for service connection, including that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, however, the 
Court also declared, that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
veteran's claim for initial higher disability ratings for his 
service-connected lung condition; and under the 
circumstances, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

With respect to the veteran's claim for an increased rating 
for his PTSD, the Board notes that VA provided adequate VCAA 
notice with respect to the veteran's claim after the initial 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the March 2006 
supplemental statements of the case transfer and prior to the 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

While the case was undergoing administrative development at 
the Board, the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), was decided.  This case provided for additional 
specific notice in increased rating cases.  It does not 
pertain to cases concerning initial evaluations.  Review of 
the record reveals that the aforementioned letters are 
sufficient for providing notice.  Appellant and his 
representative clearly have actual knowledge of the evidence 
needed to meet the criteria for an increased rating.  There 
is no indication that there is additional evidence to be 
obtained or notice to be provided.  Thus, there is no basis 
to seek additional development pursuant to Vazquez-Flores.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies in this instance.  In this regard, the 
Board notes that the veteran was afforded notice regarding 
the disability rating and effective dates in a notice letter 
dated in July 2006.  This notice, however, was only provided 
very recently, calling into question the adequacy of such 
notice.  Despite any potentially inadequate notice provided 
to the veteran on these latter two elements, however, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision regarding his PTSD claim.  
See Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records, VA examinations in 
connection with the claims, and statements submitted by the 
veteran and his representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Increased rating claims.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  See also, Hart v. Mansfield, 21 Vet. App. 505 
(2007).


A.	Asbestosis.

In this case, the veteran contends that his service-connected 
asbestosis warrants an evaluation in excess of 30 percent 
from October 8, 2003 to November 28, 2005, and in excess of 
60 percent from November 29, 2005.  

Under Diagnostic Code 6833, asbestosis warrants a 10 percent 
evaluation if the condition is productive of Forced Vital 
Capacity (FVC) of between 75 to 80 percent predicted, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of between 66 to 80 percent 
predicted.  A 30 percent evaluation is warranted for FVC 
between 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 
percent predicted.  A 60 percent evaluation is warranted for 
FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 
percent predicted, or maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  Finally, a maximum 100 percent evaluation is 
warranted for FVC less than 50 percent predicted, DLCO (SB) 
less than 40 percent predicted, maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, cor pulmonale or pulmonary 
hypertension, or where the condition requires outpatient 
oxygen therapy.  

The medical evidence in this case consists primarily of a VA 
examination dated in February 2005 with pulmonary function 
testing and a November 2005 private pulmonary function test.  
The VA examination was conducted in February 2005.  This 
examination revealed no presence of cor pulmonale or right 
ventricular hypertrophy or pulmonary hypertension.  Breath 
sounds of the lungs were very short, indicating restrictive 
lung disease.  X-rays revealed clear right hemithorax, old 
fibrous pleural process of the left base, no acute process of 
the chest and no radiographic evidence of asbestos exposure 
complex.  FVC between 66 and 68 percent predicted was 
indicated.  The 68 percent predicted was the post-
bronchodilator result used for rating.  The veteran was 
diagnosed with asbestos exposure syndrome with severe 
shortness of breath. 

Private treatment records reveal that on November 29, 2005, 
the veteran underwent pulmonary testing that revealed FVC of 
between 56 and 61 percent predicted and a DLCO of 41 percent 
predicted.  The veteran was noted to have moderate 
symmetrical reduction of FVC and severe reduction of the 
diffusion capacity.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 30 percent from October 8, 2003 to November 28, 
2005 is not warranted.  The medical evidence from this period 
consists primarily of the February 2005 VA examination and 
shows FVC of over 64 percent predicted with no cor pulmonale 
or right ventricular hypertrophy or pulmonary hypertension.  
No DLCO indications were noted.  This examination was in part 
to assist in deciding service connection.  In rating the 
restrictive disease, along with the FVC reading, the RO used 
other readings and rated in part under Code 6845.  

On November 29, 2005, the veteran underwent additional 
pulmonary testing.  This testing revealed FVC between 56 and 
61 percent predicted and DLCO of 41 percent predicted.  This 
warrants a 60 percent evaluation, but no more.  
 
Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

B.  PTSD.

In this case, the veteran's PTSD is currently rated as 30 
percent disabling under Diagnostic Code 9411.  Under this 
code, a 30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often). chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the veteran's PTSD does not warrant an evaluation in excess 
of 30 percent.  

In reaching this determination, the Board notes that the 
veteran was afforded a VA examination in February 2004 in 
connection with his claim for an increased rating.  During 
this examination, the examiner noted that the veteran's 
claims file was reviewed in connection with the examination 
and that the veteran appeared in casual clothing with good 
grooming and personal hygiene.  The veteran was noted to be 
personable and cooperative, but very irritable in that he was 
expecting to be evaluated for his lung condition and not his 
mental status.  The veteran indicated that he began having 
flashbacks immediately upon returning from service in Korea.  
He indicated that he has trouble sleeping and has nightmares 
three to five times per week.  He stated that, early on, he 
would wake up in the middle of the night and be attacking his 
wife.  He and his wife currently sleep in separate beds.  He 
also noted that he has difficulty with his temper and 
isolates himself from others.  Following service, the veteran 
worked in electrical, but has been retired for 15 years.  The 
veteran indicated that while he was working, his PTSD 
interfered with his ability to work and that he had trouble 
getting along with others.  The veteran was noted to have 
been married for 59 years with one daughter, who accompanied 
his to the interview.  Upon examination, the veteran noted 
that he has nightmares, an exaggerated startle reflex, 
generalized anxiety, low frustration tolerance, irritability, 
guarding, avoidance of war-related events, feelings of 
detachment, difficult sleeping, and difficulty concentrating.  
The veteran was alert and oriented times four, with good 
remote memory, but some trouble with sort-term memory.  The 
veteran indicated that his wife manages his medications as 
well as the family finances.  In addition, the veteran 
indicated that he does not have any hobbies that he enjoys.  
The veteran was diagnosed with PTSD, chronic, and was 
assigned a GAF score of 45.  

With respect to the GAF score note in the VA examination of 
the veteran, the Board notes that a GAF score of 41 to 50, 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60, indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  And 
a GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 30 percent under Diagnostic Code 
9411 has not been shown.  The evidence of record indicates 
that, prior to retirement, the veteran suffered some 
occupational and social impairment, but relatively little 
historical interference with work and job performance over 
the years since service due to his PTSD symptoms.  He was 
noted to be able to function in the work force.  The 
veteran's symptoms indicate that he has nightmares, an 
exaggerated startle reflex, generalized anxiety, low 
frustration tolerance, irritability, guarding, avoidance of 
war-related events, feelings of detachment, difficult 
sleeping, and difficulty concentrating.  The veteran appeared  
for the interview in casual clothing with good grooming and 
personal hygiene.  The veteran was noted to be personable and 
cooperative, albeit irritable.  In addition, the veteran was 
alert and oriented times four, with good remote memory, but 
some trouble with sort-term memory.  The record notes that 
the veteran has been married for 59 years and that he has a 
daughter, with whom he has an ongoing relationship.  The 
veteran indicated that his wife manages his medications as 
well as the family finances.  No perception problems noted 
and the examiner did not note any suicidal or homicidal 
ideations, or problems with insight, judgment or thought 
processes.  

A 50 percent evaluation is not warranted for the veteran's 
PTSD.  The veteran's condition, while showing some social 
impairment, isolation and poor concentration, did not 
evidence such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  This last factor is 
notable in that the veteran has maintained relationships with 
his wife (for 59 years) and his daughter.  And prior to his 
retirement, he maintained regular employment without noted 
difficulty.

Based on the foregoing, the Board finds that the veteran's 
PTSD does not warrant an evaluation in excess of 30 percent.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 30 
percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 30 percent from 
October 8, 2003 to November 28, 2005, and in excess of 60 
percent from November 29, 2005, for asbestosis is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


